Citation Nr: 0713168	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  97-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for 
polymyositis, to include consideration of whether severance 
of service connection was proper.  



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1982 to September 
1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of March 1996 the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

The Board remanded the case in August 1998.  In December 
2002, the Board denied the appeal for restoration of service 
connection for polymyositis.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the Court granted a motion 
by the Secretary to remand the case to the Board for the 
purpose of providing a duty-to-assist notice to the veteran.  

In December 2004, the Board again denied the appeal for 
restoration of service connection for polymyositis.  In 
August 2006, however, the Court granted a Joint Motion to 
vacate the Board's decision and remand the case.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion dated in July 2006, the parties concluded 
that when reviewing the claim for restoration of service 
connection for polymyositis, VA had failed to consider 
38 C.F.R. § 4.13 which addresses the effect of a change of a 
diagnosis.  The regulation reads as follows:

The repercussion upon a current rating of service 
connection when change is made of a previously 
assigned diagnosis or etiology must be kept in 
mind.  The aim should be the reconciliation and 
continuance of the diagnosis or etiology upon which 
service connection for the disability had been 
granted.  The relevant principle enunciated in 
§4.125, entitled "Diagnosis of mental disorders," 
should have careful attention in this connection.  
When any change in evaluation is to be made, the 
rating agency should assure itself that there has 
been an actual change in the conditions, for better 
or worse, and not merely a difference in 
thoroughness of the examination or in use of 
descriptive terms.  This will not, of course, 
preclude the correction of erroneous ratings, nor 
will it preclude assignment of a rating in 
conformity with §4.7.

The parties noted that in concluding that a November 1992 
diagnosis of polymyositis was clearly erroneous, the Board 
had relied on VA examinations which provided diagnoses other 
than polymyositis.  The parties further stated that the Board 
had failed to consider that the appellant had not originally 
claimed entitlement to service connection for polymyositis, 
but rather had claimed service connection for arthritis of 
both shoulders and elbows, along with a bilateral knee 
condition in October 1992.  The parties concluded that the 
Board had not considered the implications of whether there 
had been a "continuance of the diagnosis or etiology upon 
which service connection had been granted."  

The parties found that in determining that severance of 
service connection for polymyositis was warranted, the Board 
failed to evaluate whether service connection for each 
claimed disability was required under the separate diagnostic 
codes corresponding to each individual disability.  In 
addition, the Board reportedly did not evaluate whether the 
collective symptomatology of the claimed disabilities, which 
has been provided diagnoses such as chronic paravertebral 
myositis and general arthralgia and myalgia of a chronic 
nature, warranted a grant of service connection.  

The Board was instructed to consider whether there had been 
an actual change in the appellant's conditions since the 
November 1992 diagnosis of polymyositis and whether there is 
an etiological basis for the change in diagnosis.  It was 
further stated in the Joint Motion that upon remand, the 
Board should closely consider the appellant's medical 
examinations and then consider all appropriate diagnostic 
codes, providing adequate reason or bases for its application 
of any diagnostic codes for appellant's claimed shoulder, 
elbow and knee disabilities.  

The Board concludes that in light of the Board's status as an 
appellant review body, these factors must be considered by 
the RO in the first instance.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim in light of the concerns 
set forth in the Joint Motion of July 
2006.  In essence, the RO should consider 
whether, pursuant to 38 C.F.R. § 4.13, 
service connection should not have been 
severed, but instead the grant of service 
connection should have been continued 
under alternative diagnostic codes.  Any 
required development should be 
accomplished.  The readjudication should 
take into consideration a March 2007 
medical opinion submitted on behalf of 
the veteran.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



